DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,548,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent disclose essentially similar process steps.  An artisan skilled in the art would have considered claims     21-36 as obvious variations of a well-known process.  Specifically, claim 1 of the cited patent discloses a method comprising: performing, by a subject, an exercise; while performing the exercise, receiving, by the subject, a reading of a blood glucose level in the subject from a telecommunications device, wherein the reading of the blood glucose level is obtained from a glucose monitoring device while the subject is performing the exercise; receiving, by the subject, from the telecommunications device, an instructional exercise communication that recommends a recommended exercise to the subject, wherein the instructional exercise communication is based on the reading of the blood glucose level obtained from the subject while the subject is performing the exercise; and performing by the subject the recommended exercise.  Claim 2 of the cited patent discloses the method of claim 1, further comprising while performing the exercise, receiving, by the subject, a reading of a heart rate in the subject from the telecommunications device, wherein the reading of the heart rate is obtained from a heart rate monitoring device while the subject is performing the exercise. Claim 3 of the cited patent discloses the method of claim 2, wherein the reading of the heart rate in the subject is from 10% to 50% of a maximum heart rate in the subject.  Claim 4 of the cited patent discloses the method of claim 2, wherein the reading of the heart rate in the subject is from 50% to 100% of a maximum heart rate in the subject.  Claim 5 of the cited patent discloses the method of claim 2, wherein the instructional exercise communication is further based on the reading of the heart rate level obtained from the subject while the subject is performing the exercise.  Claim 6 of the cited patent discloses the method of claim 1, wherein the subject has type 1 diabetes.  Claim 7 of the cited patent discloses the method of claim 1, wherein the subject has type 2 diabetes.  Claim 8 of the cited patent discloses the method of claim 1, wherein the glucose monitoring device is an external glucose monitoring device.  Claim 9 of the cited patent discloses the method of claim 1, wherein the glucose monitoring device is a single-point glucose monitoring device.  Claim 10 of the cited patent discloses the method of claim 1, wherein the subject is not on a therapeutic regimen.  Claim 11 of the cited patent discloses the method of claim 1, wherein the subject is on a therapeutic regimen.  Claim 12 of the cited patent the method of claim 11, wherein the therapeutic regimen is an anti-diabetic therapeutic regimen.  Claim 13 of the cited patent discloses the method of claim 11, wherein the recommended exercise is directed towards modulating the blood glucose level in the subject based on the therapeutic regimen.  Claim 14 of the cited patent discloses the method of claim 11, wherein the recommended exercise is directed towards reducing usage of the therapeutic regimen by the subject.  Claim 15 of the cited patent discloses the method of claim 1, wherein the recommended exercise is directed towards reducing A1C in the subject.  Claim 16 of the cited patent discloses the method of claim 1, wherein the recommended exercise is directed towards increasing insulin sensitivity of the subject.  Claim 17 of the cited patent discloses the method of claim 1, wherein the recommended exercise is directed towards decreasing insulin resistance of the subject.  Claim 18 of the cited patent discloses the method of claim 1, wherein the recommended exercise is directed towards increasing fat metabolism in the subject.  Claim 19 of the cited patent the method of claim 1, wherein the recommended exercise is directed towards increasing weight loss of the subject.  Claim 20 of the cited patent discloses the method of claim 1, wherein the recommended exercise is directed towards real-time reduction of the blood glucose level in the subject.  Claim 21 of the cited patent discloses the method of claim 1, wherein the recommended exercise is directed towards real-time elevation of the blood glucose level in the subject. Claim 22 of the cited patent discloses the method of claim 1, wherein the instructional exercise communication is received by the subject in real-time.  Claim 23 of the cited patent discloses the method of claim 1, wherein the reading of the blood glucose level in the subject indicates a significant change in the blood glucose level in the subject while the subject is performing the exercise.
Claims 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,861,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent disclose essentially similar structural limitations of a system.  An artisan skilled in the art would have considered the claims 37-40 as obvious variations of a well-known apparatus/system.  Specifically, claim 1 of the cited patent discloses a system comprising: a) a telecommunications device; b) an insulin delivery device that is: 1) in contact with a subject; 2) in communication with the telecommunications device; 3) configured to administer insulin to the subject; and 4) configured to receive from the telecommunications device a transmission of an instruction to administer to the subject a dose of insulin; c) a glucose monitoring device that is: 1) in contact with the subject; 2) in communication with the telecommunications device; 3) configured to detect a glucose level in the subject; and 4) configured to transmit to the telecommunications device a reading of the glucose level in the subject; and d) a heart rate monitor device that is: 1) in contact with the subject; 2) in communication with the telecommunications device; 3) configured to detect a heart rate in the subject; and 4) configured to transmit to the telecommunications device a reading of the heart rate in the subject, wherein the telecommunications device sends the transmission from the telecommunications device to the insulin delivery device, wherein the transmission instructs the insulin delivery device, based on the reading of the heart rate of the subject, to administer to the subject during exercise an adjusted dose of insulin over a period of at least 30 minutes, wherein the adjusted dose of insulin is from about 5% to about 95% of a basal dose of insulin for the subject, wherein the telecommunications device is in communication with a media device, wherein the telecommunications device instructs the media device to present to the subject an instructional exercise electronic communication medium based on the glucose level detected in the subject by the glucose monitoring device and the heart rate detected in the subject by the heart rate monitoring device.  Claim 2 of the cited patent discloses the system of claim 1, wherein the telecommunications device is configured to display the glucose level detected in the subject by the glucose monitoring device and the heart rate detected in the subject by the heart rate monitoring device.  Claim 3 of the cited patent discloses the system of claim 1, wherein the insulin delivery device is configured to adjust an amount of insulin that is administered to the subject based on the glucose level detected in the subject by the glucose monitoring device and the heart rate detected in the subject by the heart rate monitoring device.  Claim 4 of the cited patent discloses the system of claim 1, wherein the insulin delivery device and the glucose monitoring device are in a common housing.  Claim 5 of the cited patent the system of claim 1, wherein the insulin delivery device, the glucose monitoring device, and the heart rate monitoring device are in a common housing.  Claim 6 of the cited patent discloses the system of claim 1, wherein the insulin delivery device, the glucose monitoring device, and the telecommunications device are in a common housing.  Claim 7 of the cited patent discloses the system of claim 1, wherein the insulin delivery device, the glucose monitoring device, the heart rate monitoring device, and the telecommunications device are in a common housing.  Claim 8 of the cited patent discloses the system of claim 1, further comprising a glucagon delivery device that is: 1) in contact with the subject; 2) in communication with the telecommunications device; 3) configured to administer glucagon to the subject; and 4) configured to receive from the telecommunications device an instruction to administer to the subject a dose of glucagon.  Claim 9 of the cited patent discloses the system of claim 8, wherein the insulin delivery device and the glucagon delivery device are in a common housing.  Claim 10 of the cited patent discloses the system of claim 8, wherein the insulin delivery device, the glucose monitoring device, the heart rate monitoring device, and the glucagon delivery device are in a common housing.  Claim 11 of the cited patent discloses the system of claim 8, wherein the insulin delivery device, the glucose monitoring device, the heart rate monitoring device, the glucagon delivery device, and the telecommunications device are in a common housing.  Claim 12 of the cited patent discloses the system of claim 8, wherein the glucagon delivery device is configured to adjust an amount of glucagon that is administered to the subject based on the glucose level detected in the subject by the glucose monitoring device and the heart rate detected in the subject by the heart rate monitoring device.  Claim 13 of the cited patent discloses the system of claim 1, wherein the transmission from the telecommunications device to the insulin delivery device instructs the insulin delivery device to administer to the subject the adjusted dose of insulin over a period of at least 60 minutes.  Claim 14 of the cited patent discloses the system of claim 1, wherein the adjusted dose of insulin is about 15% of the basal dose of insulin.  Claim 15 of the cited patent the system of claim 1, wherein the adjusted dose of insulin is about 50% of the basal dose of insulin.  Claim 16 of the cited patent discloses the system of claim 1, wherein the adjusted dose of insulin is about 85% of the basal dose of insulin.  Claim 17 of the cited patent discloses the system of claim 1, wherein the adjusted dose of insulin is about 90% of the basal dose of insulin.  Claim 18 of the cited patent discloses the system of claim 1, wherein the instructional exercise electronic communication medium is a video.  Claim 19 of the cited patent discloses the system of claim 1, wherein the telecommunications device is configured to determine a level of the dose of insulin based on an input of an exercise to be performed by the subject, the reading of the glucose level in the subject by the glucose monitoring device, and the reading of the heart rate in the subject by the heart rate monitoring device.  Claim 20 of the cited patent discloses the system of claim 1, wherein the instructional exercise electronic communication medium is selected to achieve a diabetes metric, wherein the diabetes metric is A1C reduction, increased fat metabolism, increased weight loss, real-time decrease of blood glucose levels, increase in insulin sensitivity, or decrease in insulin resistance.
Allowable Subject Matter
In relation to sections 102 and 103, claims 21-40 are considered allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
In relation to independent claim 21, the prior art of record does not disclose or suggest, in combination, the steps of (1) receiving by a subject from a telecommunications device an instructional exercise communication, wherein the instructional exercise communication recommends an exercise routine to the subject based on a reading of a blood glucose level in the subject; and (2) performing by the subject the exercise routine over a plurality of exercise sessions; wherein an A1C level in the subject is reduced after the subject performs the exercise routine for the plurality of exercise sessions.
In relation to independent claim 29, the prior art of record does not disclose or suggest, in combination, the steps of (1) generating by a computer system an exercise routine to a subject based on a reading of a blood glucose level in the subject; and (2) transmitting by the computer system an instructional exercise communication to the subject, wherein the instructional exercise communication recommends the exercise routine to the subject, wherein an A1C level in the subject is reduced after the subject performs the exercise routine over a plurality of exercise sessions.
In relation to independent claim 37, the prior art of record does not disclose or suggest, in combination, a) a telecommunications device, wherein the telecommunications device is configured to transmit to a subject a reading of a blood glucose level in the subject, wherein the telecommunications device is configured to transmit to the subject an instructional exercise communication, wherein the instructional exercise communication recommends an exercise routine to the subject based on the reading of the blood glucose level in the subject; and b) a glucose monitoring device that is: 1) in contact with the subject; 2) in communication with the telecommunications device; 3) configured to obtain the reading of the blood glucose level in the subject; and 4) configured to transmit to the telecommunications device the reading of the blood glucose level in the subject.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783